The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for three years.
The document denominated statement of facts bears no certificate showing the approval of the trial judge. To warrant the consideration of the statement of facts, the approval of the trial judge is imperative. Steel v. State, 5 S.W.2d 517; James v. State, 13 S.W.2d 844.
Bills of exception found in the record relate to objections to the testimony of the officers touching the result of the search. In the absence of a statement of facts we are unable to appraise said bills.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.